PER CURIAM.
In this appeal from numerous judgments and sentences, the appellant raises several points, all related to sentencing. We find merit only in the appellant’s first point, and find no necessity to discuss the other points.
*1381In count one of the lower court case numbered 86-6020 (possession of cocaine), the appellant was sentenced as a habitual offender although he was not declared a habitual offender on that charge. Consequently, the fifteen year sentence on that charge is set aside and the cause is remanded for resentencing within the five year statutory maximum. Otherwise, the judgments and sentences are affirmed.
Affirmed in part, reversed in part.
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.